Citation Nr: 0518727	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  02-06 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service-connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty in the Navy from February 
1972 to February 1975.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 RO rating decision 
that, in pertinent part, denied service connection for PTSD, 
right-sided nerve damage due to stroke, loss of vision, 
temporomandibular joint (TMJ) syndrome, a dental condition, 
and headaches.  At a videoconference hearing in March 2003 
before the undersigned Acting Veterans Law Judge (VLJ), the 
veteran withdrew his claims for service connection for right-
sided nerve damage due to stroke, loss of vision, TMJ 
syndrome, a dental condition, and headaches.  Hence, these 
claims are not for appellate consideration.  38 C.F.R.    § 
20.204 (2004).  

In October 2003, the Board remanded the matter of service 
connection for PTSD to the RO for additional development.  
The requested development has been completed and the case has 
been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although additional delay is regrettable, the Board finds 
that further development is necessary prior to appellate 
review.  

The veteran contends that he has PTSD as a result of various 
in-service traumatic events.  He does not allege the 
occurrence of any stressors related to combat with the enemy.  
In this regard, the Board notes that service connection for 
PTSD requires a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible evidence that the claimed in-service stressor 
actually occurred.  See 38 C.F.R. 3.304(f) (2004).  If it is 
not shown that the veteran engaged in combat with the enemy, 
his assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
in-service stressors must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f) (2004); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. 
Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 
283 (1994).  

The veteran has claimed as an in-service stressful event an 
incident in which he almost drowned while on leave because of 
an inability to swim, and this event is corroborated by a 
July 1974 record of hospitalization at a military facility 
following a near drowning.  The veteran has also identified 
other alleged stressors in service.  He testified that while 
stationed on the USS Saratoga, an aircraft carrier, he was 
still unable to swim, and witnessed several servicemen 
(including J.B. and R.L.) accidentally fall overboard.  The 
incidents involving men falling overboard have not yet been 
established with other credible supporting evidence.  See 
38 C.F.R. § 3.304(f) (2004).  After obtaining approximate 
dates of these incidents from the veteran, the agency of 
original jurisdiction (AOJ) should attempt to corroborate 
these claimed stressors through all appropriate means, 
including obtaining verification from deck logs of the USS 
Saratoga.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159 (2004).

Additionally, while PTSD was not diagnosed on VA examination 
in August 2001, more recent VA outpatient records reflect a 
psychiatrist's ongoing treatment for PTSD.  This diagnosis of 
PTSD has not been specifically related to a verified in-
service stressor.  In view of these medical findings, an 
examination and opinion as to whether there is a link between 
any corroborated stressors and the veteran's current symptoms 
is needed in order to resolve the matter on appeal.  Hence, 
the veteran should undergo another VA examination, by a 
psychiatrist, to determine whether there is a current 
diagnosis of PTSD under the criteria of DSM-IV, and whether 
such PTSD, if diagnosed, is related to any of the verified 
stressors.  
38 U.S.C.A. § 5103A(d) (West 2002).  The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may result in a denial of 
the claim on appeal.  38 C.F.R. § 3.655 (2004).  

Prior to arranging for the veteran to undergo VA examination, 
the AOJ should also obtain any outstanding pertinent VA or 
non-VA medical records.  38 U.S.C.A. § 5103A(d) (West 2002); 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).  In particular, the AOJ should obtain any outstanding 
medical records from the Columbia VA Medical Center (VAMC) 
dated since June 2003, following the procedures prescribed in 
38 C.F.R. § 3.159 (2004) as regards requests for records from 
Federal facilities.  

The AOJ should then readjudicate the claim for service 
connection for PTSD, to include consideration of all evidence 
received since the most recent supplemental statement of the 
case, issued in November 2004.  If the claim on appeal is 
denied, the veteran and his representative should be provided 
with a supplemental statement of the case.  38 C.F.R. §§ 
19.31, 19.37 (2004).  

Accordingly, this case is REMANDED to the AOJ for the 
following actions:

1.	Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for a psychiatric disorder 
since March 2003.  After receiving this 
information and any necessary releases, 
the AOJ should contact the named medical 
providers and obtain copies of the related 
medical records.

In particular, the AOJ should obtain all 
outstanding records of treatment for a 
psychiatric disorder from the Columbia 
VAMC, dated since June 2003.  

2.  The AOJ should contact the veteran 
regarding his alleged in-service stressors 
involving witnessing individuals 
(including J.B. and R.L.) having fallen 
overboard from the deck of the USS 
Saratoga.  He should be asked to provide 
approximate dates regarding these 
incidents.

After receiving the veteran's response, 
the AOJ should contact the appropriate 
records repositories in an attempt to 
obtain records, such as deck logs of the 
USS Saratoga, which corroborate these 
alleged in-service stressors involving 
witnessing individuals having fallen 
overboard.  

3.  The veteran should be scheduled for an 
examination by a VA psychiatrist to 
identify any current psychiatric 
disorders, and to determine the etiology 
of current PTSD, if diagnosed.  The claims 
folder should be provided to and reviewed 
by the examiner, and the examination 
report should reflect that this was done.  
All appropriate tests and studies should 
be accomplished.

The AOJ should inform the examiner as to 
which of the veteran's claimed in-service 
stressors have been verified.  In this 
regard, the examiner should consider the 
near-drowning incident as having been 
verified.  In rendering a determination as 
to whether the diagnostic criteria for 
PTSD are met, the examiner should be 
informed that only a specifically 
corroborated in-service event may be 
considered for the purpose of determining 
whether exposure to such event has 
resulted in PTSD.  

If the diagnosis of PTSD is deemed 
appropriate under DSM-IV, the psychiatrist 
should identify the specific stressors 
underlying the diagnosis, and comment upon 
the link between the current 
symptomatology and the veteran's verified 
stressors.  

The examiner should set forth all examination 
findings, along with the complete rationale for 
all conclusions reached, in a printed 
(typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice of the date and time of the examination 
sent to the veteran by the pertinent VA medical 
facility.

5.  Following completing of the foregoing actions, 
the RO should then readjudicate the claim for 
service connection for PTSD, with consideration of 
all additional evidence received since the 
November 2004 supplemental statement of the case.  
If the claim is denied, the veteran and his 
representative should be issued a new supplemental 
statement of the case, and given an opportunity to 
respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at  38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
C. L. WASSER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

